Citation Nr: 0528648	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran has prisoner of war (POW) status.  

2.  Entitlement to service connection for ischemic heart 
disease.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served with the recognized guerrillas from August 
1942 to November 1945.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied recognition 
of the veteran as a POW; and service connection for pulmonary 
tuberculosis, rheumatic heart disease and ischemic heart 
disease with myocardial infarction.  

In his September 2002 notice of disagreement, the veteran 
limited the issues to recognition of POW status and service 
connection for ischemic heart disease.  The Board of 
Veterans' Appeals (Board) remanded the claims in March 2004.  
The actions ordered in the remand have been completed.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no verification of record of the veteran's claim 
that he was detained as a prisoner of war.  

2.  There is no record of diagnosis or treatment for heart 
disease in service.  

3.  In January 1947 no abnormality of the heart was found.  

4.  The first diagnosis of ischemic heart disease appears in 
November 2001 records.  

5.  The first diagnosis of rheumatic heart disease appears in 
March 2002.  

6.  There is no competent medical evidence linking the 
currently diagnosed heart disease with service.  


CONCLUSIONS OF LAW

1.  The criteria for recognition of the veteran as a POW have 
not been met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§§ 3.1, 3.41, 3.203 (2005).  

2.  Ischemic heart disease was not incurred in active 
military service and the service incurrence of ischemic heart 
disease may not be presumed.  38 U.S.C.A. § 1110, 1113 (West 
2002; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The veteran filed his claim in November 2001, the RO issued 
the veteran a letter in February 2002, which informed him of 
the evidence necessary to support his claim, what evidence 
was needed from the veteran and how VA could assist in 
obtaining evidence.  The letter specifically listed documents 
which could be submitted to substantiate the veteran's claim 
that he was held as a POW.  Subsequently in September 2004, 
VA sent a letter to the veteran requesting he submit any 
evidence demonstrating he was held as a POW.  

The Board is cognizant of the recent decision of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") in Pelea v. Nicholson, 19 Vet. App. 296 
(2005).  The February 2002 letter listing documents 
substantiating POW status included documents from sources 
other than the service department.  In September 2004, the 
veteran was informed he could submit evidence of being a POW.  
The veteran did not respond.  

VA requested and the medical records identified by the 
veteran were obtained.  The veteran had previously filed a 
claim for VA benefits and his service records were already in 
the claims folder.  In response to the Board remand, VA 
requested verification of the veteran's claimed detention as 
a POW from the National Personnel Records Center (NPRC).  
Their response is in the claims folder.  For reasons which 
are explained further below, there is no basis for affording 
the veteran a VA examination.  The veteran has been furnished 
all the intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The term former prisoner of war means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or foreign 
government.  38 C.F.R. § 3.1(y)(2005).  

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when or 
internment is by an enemy government or its agents.  
38 C.F.R. § 3.1(y)(1)(2005).  

In all other situations, including those in which VA cannot 
accept the service department findings, the following factors 
shall be used to determine prisoner of war status: (i) To be 
considered a former prisoner of war, a serviceperson must 
have been forcibly detained or interned under circumstances 
comparable to those under which persons generally have been 
forcibly detained or interned by enemy governments during 
period of war.  Such circumstances include, but are not 
limited to, physical hardships or abuse, psychological 
hardships or abuse, malnutrition, and unsanitary conditions.  
Each individual member of a particular group of detainees or 
internees shall, in the absence of evidence to the contrary, 
be considered to have experienced the same circumstances as 
those experienced by the group.  38 C.F.R. § 3.1(y)(2) and 
(2)(i)(2005).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits VA may accept evidence of service submitted by a 
claimant (or sent directly to VA by the service department), 
such as DD Form 214, Certificate of Release or Discharge from 
Active duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1)The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody or, the 
copy was submitted by an accredited agent, attorney or 
service organization who has successfully completed VA-
prescribed training on military records, and who certifies 
that it is a true and exact copy of either an original 
document or of a copy issued by the service department or a 
public custodian of records: and (2) the document contains 
needed information as to the length, time and character of 
service: and (3) in the opinion of VA the document is genuine 
and the information contained is accurate.  38 C.F.R. 
§ 3.203(a)(2005).  

The active service of members of the irregular forces 
guerrilla will be the period certified by the service 
department.  38 C.F.R. § 3.41(d)(2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The claims folder contains an Enlisted Record and Report of 
Separation, Honorable Discharge.  It indicates the veteran 
served from July 1942 to April 1947.  In the remarks section 
it lists the veteran has being in no casualty status from 
December 15, 1942 to February 28, 1945, and from November 15, 
1945 to November 29, 1945.  There are no notations indicating 
the veteran was detained as a POW.  

A Report of Physical Examination in January 1947 revealed 
examination of the cardiovascular system was normal and blood 
pressure was recorded as 194/70.  Under the heading for 
listing significant diseases incurred was typed "None."

A July 1948 Request for Army Information form verified the 
veteran was in casualty status from December 15, 1942 to 
February 28, 1945 and from November 15, 1945 to March 29, 
1946.  

A Request for Army Information form dated received in 
December 1949 had a Supplemental Army Information form 
attached.  In the remarks section was typed "POW from 17 Sep 
42 to 15 Dec 42."  The veteran was a recognized member of 
the 14th Infantry Regiment of the AUS.  

A November 2001 certificate from Quezon City General Hospital 
indicates the veteran was treated for an old myocardial 
infarction and rheumatic heart disease.  

A copy of an Affidavit for Philippine Army Personnel, 
received in November 2002, lists the veteran as captured and 
released from September 17, 1942 to December 1942 at Morong, 
Bagabag, N. Vizcaya.  

A certificate from the Army of the Philippines dated in 
November 2001 indicates the veteran was captured and released 
from 17 Sep 42 to 15 Dec 42.  

On his Former POW Medical History received in November 2001, 
the veteran wrote he was captured in September 1942 and was 
held three months.  He claimed he had beriberi during his 
confinement.  He also reported having symptoms such as chest 
pain, rapid heart beats, aches and pains in his joints and 
swelling in his legs and or feet.  

A report of an electrocardiogram performed at Quezon General 
Hospital in November 2001 included diagnosis of an old 
inferior wall myocardial infarction.  

A certificate from Dr. G, dated in March 2002 indicates 
rheumatic heart disease with a myocardial infarction and 
cardiovascular disease were diagnosed.  

A statement from the veteran received in April 2002, 
described the veteran being captured and held captive at 
Bonsai Concentration Camp, Morang, Bagabog Thewa Vizcaya.  

An April 2002 Medical Certificate indicated the veteran was 
admitted for treatment of pneumonia in July 1988.  

A June 2002 letter from the Office of the Municipal Health 
Officer of Bagabag, informed the RO that records from 1970 
through the 1990s had been discarded.  Dr. G. had been the 
attending physician of the veteran during that period.  

An August 2002 Memorandum was placed in the veteran's claims 
folder.  After reviewing the veteran's history and noting 
that no collateral statements had been submitted to support 
his claims, the RO noted the veteran's name was not listed in 
the POW microfiche.  

In response to the March 2004 Board remand, VA asked the 
National Personnel Records Center (NPRC) to verify whether 
the veteran had POW status.  In October 2004 NPRC responded 
as follows:

As you were previously informed, this 
office determined that (the veteran) did 
not have prisoner of war time.  Although 
he claims prisoner of war status from 
September 17, 1942 to December 15, 1942 
on his Form 23, this office must have 
documentation through the War Claims 
Commission that there was a positive 
determination.  Therefore, your request 
cannot be favorably considered.  

In this instance, the service department and NPRC were not 
able to support the veteran's contentions that he was 
detained as a POW.   Only service department records can 
establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  

For these reasons, the Board concludes the veteran does not 
have recognized status as a POW.  

Ischemia Heart Disease

There are no contemporaneous medical records from the 
veteran's period of active service.  The veteran contends he 
had beriberi in service and as a result now has rheumatic 
heart disease.  

There is no record or diagnosis of ischemic heart disease in 
service, or during the initial post service year.  The 
physical examination performed in January 1947 found no 
evidence of heart disease.  The veteran denied having any 
significant diseases or injuries in service.  

The first diagnosis of a myocardial infarction appears in 
November 2001.  The first diagnosis of rheumatic heart 
disease appears in March 2002.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  

Although the veteran is competent to report his symptoms, a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no basis in the record to support requesting a 
medical opinion to determine if the veteran's current heart 
disease is related to service.  The March 2002 statement from 
Dr. G. noted the veteran had a heart murmur.  That is the 
first appearance of any clinical finding related to valvular 
heart disease.  The Board considered whether additional 
development, specifically a medical opinion, should be 
requested.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
To request a medical opinion as to the causal relationship 
would require a clinician to review the same record as 
summarized above: records prior to 2002 which show no 
evidence of the heart disease.  Under these circumstances, 
any opinion on whether a disability is linked to service, 
would obviously be speculative.  Simply put, there is no 
relevant in-service complaint, clinical finding, or 
laboratory finding for a clinician to link the veteran's 
current ischemia heart disease to his military service.  The 
Board finds that no further development is required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(2005).  

As there is no evidence of ischemic heart disease in service, 
or during the initial post service year, and there is no 
competent medical evidence linking the current ischemic heart 
disease with service, service connection for ischemic heart 
disease is not warranted.  




ORDER

Recognition of the veteran as a POW is denied.  

Service connection for ischemic heart disease is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


